Case 3:18-cV-00866-CWR-FKB Document 8 Filed 12/31/18 Page 1 of 2

Fishmanl-laygood

Fishman Haygood LLP
201St.ChadesAvenue,Suke4600
New Or|earis, LA y0170
fishmanhaygood.com

December 31J 2018
Via CM-ECF

Honorable Carlton Reeves

United States District Court Judge
Southern District of Mississippi

501 East Court Street, Suite 5.500
Jackson, Mississippi 39201
reeves_chambers@mssd.uscourts. gov

Re: Alysson Mil[s vs. But!'er Snow, et af., No. 3:18-cv-00866 (S.D. Miss)

Dear Judge Reeves,

On December 19, 2018, the Receiver filed a complaint against Butler Snow LLP; Butler
Snow Advisory Services, LLC; Matt Tliornton; Baker, Donelson, Bearman, Caldwell &
Berkowitz, PC; Alexander Seawright, LLC; Brent Alexander; and J on Seawright that alleges the
defendants’ actions contributed to the success of the l\/ladison Timber Ponzi scheme, and therefore
to the debts of the Receivership Estate.

The Receiver today filed a demand for jury trial in accordance with the Federal Rules of
Civil Procedure. We have requested summonses and will serve the complaint, demand, and this
letter promptly.

As the Court is aware, the Receiver’s objective is to maximize funds available for
distributions to victims, and she is mindful that litigation is time-consuming and expensive In the
interests of all, the Receiver desires to resolve her claims against the defendants efficiently To
that endJ we request an opportunity to confer regarding ways the parties might streamline these
proceedings If the Court is amenable, we will alert the Court when all defendants have retained
counsel so that the Court may set a status conference

With kindest personal regards, I remain

Sincerely,

"? ---\ -7 n ' / f
,./aw..v ;:::>\ /@W.[\___/

Brent B. Bairiere

l388984v.l

Case 3:18-cV-00866-CWR-FKB Document 8 Filed 12/31/18 Page 2 of 2
l:ishrnanl-|aygood

BBB\dob
cc: Alysson Mills
Lilli Bass
Butler Snow LLP
Butler Snow Advisory Services, LLC
Matt Thomton
Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
Alexander Seawright, LLC, through David Kaigf?nari, counsel
Brent Alexander, through Davio' Kaufmor:, counsel
J on Seawright, through Davz`d Kaufmah, counsel

